In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00110-CR



       CORINTHIAN ANTWAN SIMS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 29479




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                  MEMORANDUM OPINION

       Corinthian Antwan Sims pled guilty to the manufacture or delivery of a penalty-group

two controlled substance. Pursuant to a plea bargain with the State, Sims was sentenced to

twelve years’ imprisonment. In addition, Sims waived his right of appeal when he signed the

following waiver of his rights:

       I freely, voluntarily and knowingly waive and give up any and all rights to appeal,
       file a motion for new trial or motion in arrest of judgment and/or my right to seek
       an application for writ of habeas corpus under Article 11.07 of the Code of
       Criminal Procedure.

The trial court certified that this was a plea-agreement case and that Sims had waived the right of

appeal and therefore had no right of appeal.

       Even though Sims entered into a plea agreement with the State and otherwise waived his

right of appeal, he nevertheless, acting pro se, filed a notice of appeal. Because we find that we

are without jurisdiction over this case as a result of Sims’s plea bargain with the State and his

waiver of the right of appeal, we dismiss the appeal for want of jurisdiction.

       The Texas Legislature has granted a very limited right of appeal in plea-bargain cases.

Rule 25.2 of the Texas Rules of Appellate Procedure details that right as follows:

              (2)   . . . . In a plea bargain case—that is, a case in which a defendant’s
       plea was guilty or nolo contendere and the punishment did not exceed the
       punishment recommended by the prosecutor and agreed to by the defendant—a
       defendant may appeal only:

                       (A)    those matters that were raised by written motion filed and
                              ruled on before trial, or

                       (B)    after getting the trial court’s permission to appeal.


                                                 2
TEX. R. APP. P. 25.2(a)(2). There is no indication in the record before this Court that Sims either

(1) filed a motion that was ruled on before trial or (2) obtained the trial court’s permission to

appeal. To the contrary, the trial court’s certification of Sims’s right of appeal indicates that he

has no right of appeal. Pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure, this

Court is required to dismiss an appeal if, as in this case, the trial court’s certification properly

indicates no right of appeal. See TEX. R. APP. P. 25.2(d).

        On October 28, 2021, we informed Sims of the apparent defect in our jurisdiction over

this appeal and afforded him an opportunity to respond and, if possible, cure such defect. Sims

did not file a response to our jurisdictional defect letter.

        Because Sims has no right of appeal as a result of his plea agreement with the State and

as a further result of his explicit, written waiver of that right and because the trial court’s

certification correctly indicates that he is without a right of appeal, we dismiss this appeal for

want of jurisdiction.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:         December 6, 2021
Date Decided:           December 7, 2021

Do Not Publish




                                                    3